Citation Nr: 1417720	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2009 Board decision which denied entitlement to additional services based on a special home adaptation grant and an independent living plan.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  


FINDINGS OF FACT

1.  In a decision issued on September 30, 2009, the Board dismissed the Veteran's claim for entitlement to additional services based on a special home adaptation grant and an independent living plan based on lack of jurisdiction.

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the Board on September 30, 2009, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The September 2009 decision of the Board that dismissed the claim of entitlement to additional services based on a special home adaptation grant and an independent living plan for lack of jurisdiction did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2013).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and 3) the error was undebateable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008).  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

In September 2009, the Board dismissed the Veteran's claim for entitlement to additional services based on a special home adaptation grant and an independent living plan.

The moving party contends that the correct facts, as they were known at the time, were not before the Board at the time of its September 2009 decision.  She cites to a quotation from the Board's September 2009 decision which found that 

VA records dated in July 2008 show that reports from a contract architect inspector and the "SAH" inspector demonstrated the work was completed and satisfactory.  It was noted that everything had passed city inspection.  It was further noted, in essence, that the Veteran had claims for changes she wanted to make and extra work she had the contractor perform which were beyond the scope of work approved/authorized and included in her plan.  That report noted the expenses incurred as a result of the separate agreement with the contractor were found to be unrelated to the work performed under the plan and could not be justified under an independent living need.

She argues that the correct facts were not considered by the Board because statements made in the Board decision were incorrect, namely: 1) the "SAH" inspector was not certified; 2) the contract inspector was not licensed or qualified; 3) her home was not properly inspected by city inspectors; and 4) the Providence VR&E office had problems arranging their IIL cases.  Therefore, she concludes that the Board decision contained error and the July 2008 RO decision which found that her case was complete was incorrect.  Nevertheless, as discussed below, the Board finds that it did not commit CUE in its September 2009 decision.

Under the law at the time of the September 2009 decision, 38 U.S.C.A. § 7104(a) granted the Board jurisdiction to review "[a]ll questions in a matter which under [38 U.S.C.A. §] 511(a) . . . is subject to decision by the Secretary."  Section 511(a) authorized the Secretary to "decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits . . . to veterans or the dependents or survivors . . . ."  38 U.S.C.A. § 511 (West 2002).

VA's General Counsel has held that under 38 C.F.R. §§ 511(a) and 7104(a), the Board does not have jurisdiction to review how specially adapted housing grant funds that have been disbursed from the Treasury to an escrow are administered.  VAOPGCCONCL 1-97 (Jan. 07, 1997).  Although the General Counsel's determination is not binding, it provides clear guidance on the issue of the Board's jurisdiction under factual circumstances which are very similar to the instant case.  The General Counsel further held that 38 U.S.C.A. § 2105 precludes the Board from granting the veteran any relief due to alleged defects in a property acquired or modified with the proceeds of such a grant.  Id.

In the case before the General Counsel, the veteran argued that his home was not properly constructed and that VA approved disbursement of funds contrary to law, regulations, and VA manual provisions.  He alleged that he had not received the statutory benefit to which he was entitled and that he should have had his grant eligibility restored.

The General Counsel cited VAOPGCCONCL 3-95, noting that it had previously concluded that VA law requires "that questions coming before the Board must arise in the context of a veteran's claim that he or she is eligible for benefits" and that the law "did not grant veterans a right to question all of the day-to-day decisions regarding how VA actually provides benefits, and did not grant the Board jurisdiction to hear appeals from decisions on such questions.  It was further noted that Congress did not intend to grant the Board jurisdiction to review "economic" decision; i.e., "the most cost-effective or efficient way" to deliver benefits, such as using a generic rather than a brand-name drug, or using the services of a nurse practitioner rather than a physician.  Id. 

The General Counsel found that, just as with medical care, decisions regarding home construction involved economic judgment calls.  That VA may find one construction method acceptable and generally conforming to the plans, specifications, and building codes, although the veteran may desire a more costly alternative.  Also, as with medical care, there is almost an infinite number of issues that could become the subject of an appeal.  Every aspect of a newly-constructed home could be the subject of an appeal if the Board had jurisdiction over this issue.  Veterans might, for example, be dissatisfied with the color, quality, brand, or aesthetic appearance of appliances, electric or plumbing fixtures, paint, doors, kitchen counters or cabinets, floor tile, or landscaping.  Id.  

It was further noted that if VA were to withhold payment while an appeal to the Board and the Court progressed through their normal course, the expected economic relationships within the building trades would be upset.  This could lead to a reluctance of contractors to participate in the specially adapted housing program.  Where disputes arise over whether or not the contractor has provided what was contracted for, the General Counsel  expressed the belief that such a dispute would better be resolved in an action for damages in the local civil courts and that it was not proper for the Board to adjudicate claims of breach of contract between a veteran and builder.  Id.  

The General Counsel also found that 38 U.S.C. § 2105 provided that "[t]he Government of the United States shall have no liability in connection with any housing unit . . . or adaptation acquired under . . . chapter [21 of title 38, United States Code]."  A veteran seeking redress from the Board because he or she believed a home purchased or modified with a specially adapted housing grant does not meet some minimum construction standard was, in effect, an action to hold the Government accountable for the condition of a home acquired with a grant made under chapter 21 of title 38.  Such an action was found to be contrary to the express language of 38 U.S.C. § 2105.  Thus, even if 38 U.S.C. §§ 511(a) and 7104(a) were construed as conferring jurisdiction on the Board to review how a benefit was administered, section 2105 denied the Board subject matter jurisdiction over the specific question.  Id.

The Board's September 2009 decision reflects its conclusion that it lacked jurisdiction to review the Veteran's claim that she was entitled to additional services based on a special home adaptation grant and an independent living plan because the RO improperly authorized disbursement pursuant to the original special home adaptation grant and independent living plan contrary to law, regulation, and VA manual provisions because VA allowed work to be certified which did not meet legal requirements.  The Board acknowledged the Veteran's arguments in statements and testimony in which she expressed disagreement and dissatisfaction with the nature and quality of the construction alterations to her home as well as the conduct of the contractors and inspectors involved in the work.  Although the Board summarized some of the pertinent facts in the case, the Board's decision was not based upon the facts presented by the Veteran, as the Board lacked jurisdiction to review the merits of the Veteran's appeal.  

In support of her motion for revision based upon CUE, the Veteran alleges the same arguments made before the Board in September 2009, and submits additional evidence which she believes supports her position that VA improperly authorized disbursement pursuant to the original special home adaptation grant and independent living plan contrary to law, regulation, and VA manual provisions.  Initially, the Board observes that, in light of the above-noted CUE provisions, the Board cannot consider the newly submitted evidence provided by the Veteran in support of her motion for CUE, as that evidence was not of record at the time of the Board's September 2009 decision.

As noted above, in order to prevail on a motion for CUE, the evidence must show that (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebateable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton, 23 Vet. App. 70.  Russell, 3 Vet. App. at 314. 

In this case, the Veteran believes that the Board's September 2009 decision did not consider the correct facts as they were known at the time.  Specifically, the Veteran alleges that the Board committed CUE because it noted that records dated in July 2008 revealed that reports from a contract architect inspector and the "SAH" inspector showed that the work was completed and satisfactory when the "SAH" inspector was not certified and the contract inspector was not licensed and qualified.  She also believes that there was CUE in the Board decision because the Board noted that the records indicated that everything had passed city inspection when the home was not properly inspected by city inspectors.  Review of the September 2009 Board decision reflects that the Board's statement that VA records dated in July 2008 show that reports from a contract architect inspector and the "SAH" inspector demonstrated that the work was completed and satisfactory and that everything had passed city inspection were not conclusions reached by the Board, but merely a summary of the contents of those records provided for background purposes; they were not facts upon which the Board's ultimate determination that it lacked jurisdiction over her appeal was based.  Therefore, even if the Veteran were correct that the facts that she has cited to were incorrect, it would not have changed the Board's conclusion that the law does not provide the Board with jurisdiction to review her appeal.  Accordingly, those facts would not establish an error which would have manifestly changed the outcome.  Fugo, 6 Vet. App. 40.

The Board's September 2009 dismissal was based upon the determination that the law did not provide the Board with jurisdiction to consider the Veteran's appeal.  Indeed, the Veteran does not submit any argument in support of a finding that the Board does have jurisdiction over her claim.  The Board considered the Veteran's arguments that the work to her home was not completed in a satisfactory manner according to the design and that it included various safety and code violations, and found that her appeal was exactly the type of appeal considered by the General Counsel in its January 1997 memorandum in which it determined that the Board did not have jurisdiction to consider the appeal.  The Board's September 2009 decision did not address the merits of the Veteran's arguments, which were reiterated in her motion for CUE.  

To be sure, neither the September 2009 Board decision nor this decision purports to render any conclusions or determinations with regard to the merits of the Veteran's appeal.  The Board's decision is merely a finding that it does not have jurisdiction to consider the merits of her appeal.  As noted by the General Counsel, 

[w]here disputes arise over whether or not the contractor has provided what was contracted for, we believe such a dispute would better be resolved in an action for damages in the local civil courts.  We do not believe it is proper for the Board to adjudicate for breach of contract between a veteran and builder.  An appeal of the VA's approval of the escrowee's disbursing escrowed funds would, in effect, be the adjudication of such a contract claim.

VAOPGCCONCL 1-97.

As the Veteran has not demonstrated CUE in the Board's September 2009 decision that it lacked jurisdiction to review the Veteran's appeal, the motion for revision on the basis of CUE must be denied.  


ORDER

The motion for revision, on the basis of clear and unmistakable error, of a September 2009 Board decision which dismissed the Veteran's claim for entitlement to additional services based on a special home adaptation grant and an independent living plan, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


